department of the treasury internal_revenue_service washington d c uniform issue list sep ln tb tax_exempt_and_government_entities_division attention legend company a company stock b stock fund m plan x dear this is in response to your request dated date for a private_letter_ruling submitted by your authorized representative concerning deductions under sec_404 of the internal_revenue_code the code letters dated date date date and date supplemented the request your representative has submitted the following facts and representations company a maintains plan x for the benefit of its employees the employees of wholly owned subsidiaries and the employees of certain other related corporations plan x is a defined_contribution_plan that is qualified under sec_401 of the code and includes a cash_or_deferred_arrangement under sec_401 plan x provides for employee elective_deferrals under sec_401 employee after-tax contributions employer matching_contributions as described in sec_1_401_m_-1of the income_tax regulations the regulations and rollover_contributions participants’ accounts are divided into two sources a participant’s pre-tax contributions and earnings thereon make up one source referred to herein as source a other contributions and earnings thereon make up the second source referred to herein as all page source b each participant directs the investment of the contributions made to each source in multiples of percent among several investment alternatives including company a common_stock fund stock fund m which consists of shares of common_stock of company a company stock b pursuant to the employee’s direction until the employee changes direction the new investment direction has no effect on previous source a contributions and earnings thereon all source a contributions on the employee’s behalf are invested a participant may also direct the transfer of previously invested funds among the investment alternatives a participant may direct to have amounts allocated to his or her account transferred to new investment vehicles available under the plan dividends on company stock b stock held in participants’ accounts will be reinvested or received directly by the participant in accordance with the following proposed replacement for paragraph of article x1 of plan x any dividend paid with respect to shares of company b stock allocated to the account holder’s accounts as of the record_date of such dividend will be as elected by the account_holder prior to the payment_date in the form and matter required by company a distributed in cash to the account_holder as soon as administratively practicable following the date such dividend is paid_by company a but in no event later than days following the end of the plan_year in which such dividend is paid_by company a or retained by the trustee for credit to the account holder's accounts in stock fund m company a has informed participants of their right to elect to receive dividends_paid on shares of company stock b allocated as of the record dates of such dividends to their accounts each participant who has company stock b allocated as of the record dates of such dividends to their accounts will be entitled to make this election which will apply to all dividends on company stock b allocated that are paid after the election is delivered to company a or its delegate unless and until the participant revokes or amends the election does not make the election will be deemed to have elected to have dividends retained in plan x to the extent a participant elects to receive dividends such dividends will be paid directly by company a to the participant to the extent a participant has not elected to receive dividends such dividends shall be allocated to the participant’s account under plan x and invested in stock fund m a participant who after the dividends are allocated to a participants account and reinvested in stock fund m they become subject_to the participant’s investment direction and may be transferred into other investment options available under the plan based on the foregoing you request the following rulings dividends that are paid_by company a on company stock b held in plan x as of the record_date of the dividends and that are retained in plan x pursuant to a participant’s election are deductible under sec_404 of the code for the year in which the dividends are first invested in stock fund m dividends that are paid_by company a on company b stock held in plan a as of the record_date of the dividends and that are distributed to participants pursuant to their elections are deductible under sec_404 of the code on company a’s corporate_income_tax return for the year in which the dividends are paid to the participants page with respect to your ruling requests sec_404 of the code provides that in the case of a corporation there shall be allowed as a deduction for a taxable_year the amount of any applicable_dividend paid in cash by such corporation during the taxable_year with respect to applicable_employer_securities such deduction is in addition to the deductions allowed under sec_404 sec_404 of the code provides in relevant part that the term applicable_dividend means any dividend which in accordance with the plan provisions is paid to the plan and is distributed in cash to the participants in the plan or their beneficiaries not later than days after the close of the plan_year in which paid sec_404 of the code provides that for purposes of this subsection applicable_employer_securities means with respect to any dividend employer_securities which are held on the record_date for such dividend by an employee_stock_ownership_plan which is maintained by - a the corporation paying such dividend or b any other corporation which is a member of a controlled_group_of_corporations within the meaning of sec_409 which includes such corporation sec_1_404_k_-1t q a of the temporary income_tax regulations provides that the deductibility of dividends_paid to plan participants under sec_404 of the code is not affected by a plan provision which permits participants to elect to receive or not receive payment of dividends sec_404 of the code provides that the secretary may disallow the deduction under paragraph for any dividend if the secretary determined that such dividend constitutes in substance an evasion of taxation notice_2002_2 2002_2_irb_285 states in q a that a dividend is deductible if participants are offered an election between either payment of dividends in cash directly to the participants or payment to the esop and distribution in cash to participants within days after the close of the plan_year and payments of dividends to the esop and reinvestment in employer_securities q a of notice_2002_2 that the election must be provided in a manner that satisfies the following requirements a a participant must be given a reasonable opportunity before a dividend is paid or distributed to the participant in which to make the election b a participant must have a reasonable opportunity to change a dividend election at least annually c if there is a change in the plan terms governing the manner in which the dividends are paid or distributed to participants a participant must be given a reasonable opportunity to make an election under the new plan terms prior to the date on which the first dividend subject_to the new plan terms is paid or distributed this q a goes on to state that an esop does not fail to comply with the requirements of q a-3 solely because it provides that if a participant fails to make an affirmative dividend election one of the options offered to participants is treated as a default election add q a of notice_2002_2 states when dividends are deductible q a states in part that for dividends that are retained in the plan deductibility is the later of the corporation's income_tax year in which the dividends are reinvested in employer_securities at the participant's election or the participant’s election becomes irrevocable and for dividends page that are paid to participants deductibility is in the income_tax year of the corporation in which the dividend is paid or distributed to the participant based upon your representations the subject dividends on company a stock allocated to the plan participants’ accounts will be subject_to a participant's election to receive such amounts directly but in no event later than days following the end of the plan_year in which the dividend is paid or to have such dividends placed in plan x and reinvested in company stock b this is in conformance with q a of notice_2002_2 accordingly with respect to your ruling requests we conclude as follows dividends that are paid_by company a on company stock b held in plan x as of the record_date of the dividends and that are retained in plan x pursuant to a participant’s elections are deductible under sec_404 of the code for the year in which the dividends are invested in stock fund m pursuant to paragraph of article xi of plan x as amended dividends that are paid_by company a on company b stock held in plan a as of the record_date of the dividends and that are distributed to participants pursuant to their elections are deductible under sec_404 of the code on company a’s corporate_income_tax return for the year in which the dividends are paid to the participants no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code the above rulings are based on the assumption that plan x and plan y will be otherwise qualified under sec_401 of the code and the related trusts will be tax exempt under sec_501 we also assume that the subject company stock b is employer_securities as described in sec_404 with regard to plan x participants in addition we assume that the dividend election otherwise meets the requirements of q a-3 of notice_2002_2 this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office ruling please contact hee af mr ter eee not a toll-free number if you have any questions concerning this private letter sincerely yours pauer utfromr frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures notice of intention to disclose deleted copy of ruling cc
